Denied June 22, 1915.
On Petition for Rehearing.
(148 Pac. 1121.)
Mr. Justice Burnett
delivered the opinion of the court.
5. The petition for rehearing criticises the opinion of the court wherein it was held that the judgment of *550the Justice’s Court upon which the defendant relies was not self-sustaining. The deduction from the argument of the petition is that because Section 2417, L. O. L., provides: “Actions at law in Justices’ Courts shall be commenced and prosecuted to final determination, and judgment enforced therein, in the manner provided in the Code of Civil Procedure for similar actions in courts of record, * * ” the recitals of the justice’s docket are entitled to the same force and credence as similar entries upon the journal of a Circuit Court, although not supported by any pleadings, summons or other indicia of jurisdiction. The fallacy of the argument lies in failing to distinguish between jurisdiction and procedure. The former is the authority to proceed at all. The latter is the formula by which jurisdiction is exercised.
It was never the intention of the legislature to exalt a Justice’s Court from the grade of an inferior tribunal to the plane of general jurisdiction occupied by the Circuit Court under the Constitution as it existed when the justice’s judgment in question was rendered. The fundamental law then thus declared: “The judicial power of the state shall be vested in a Supreme Court, Circuit Courts, and County Courts, which shall be courts of record, having general jurisdiction to be defined, limited, and regulated by law, in accordance with this Constitution. Justices of the peace may also be invested with limited judicial powers * * Article VII, Section 1, of the Constitution. The Justices’ Code does not change the nature of the constitutional rule that these courts are of limited jurisdiction, nor does it affect the principle established by a long course of decisions that their judgment must be *551sustained affirmatively by positive proof that they had jurisdiction of the cases they attempt to decide.
If the argument of the petition proves anything, it proves too much, for if the recitals of the justice’s docket are sufficient to establish its jurisdiction without anything further, the like rule should be applied to the decree of foreclosure in the Circuit Court under which the plaintiff claims. That decree foreclosed the superior mortgage as against the judgment upon which the defendants here assert the right to issue execution and sell the land. The court there affirmed its jurisdiction and, according to the contention of the defendants, that would be sufficient here as against any defect in the details of the publication of summons and the proof thereof, which being true, would be decisive against the defendants, for it is without dispute that the lien of that mortgage was superior to the defendants’ judgment.
Again, the petition contends that the court was in error in deciding that the certificate of authentication to entitle the judgment of the Justice’s Court to be docketed in the Circuit Court must show that the certifying officer has compared the copy with the original as required by Section 771, L. O. L. The contention is that it is enough that the transcript of the judgment should be “certified to be a true and correct transcript from the original entries by the justice,” according to the wording of Section 2442, L. O. L. The two sections about the authentication of a public document are in pari materia, and must be construed, together, making both effective if possible, because one does not purport to repeal the other. Under this rule it is necessary by Section 771, L. O. L., for the certifying officer to show that by actual comparison he is *552qualified to say in his certificate the exemplification of the record is true and correct. We adhere to the former opinion.
Former Decision Approved. Rehearing Denied.